Citation Nr: 0602116	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition, claimed as stress fractures.  

2.  Entitlement to service connection for a bilateral ankle 
condition, claimed as stress fractures.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to May 
1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 RO decision.  

In October 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  



FINDINGS OF FACT

1.  The veteran is not shown to have current disability of 
either hip that is due to any stress fracture or other event 
or incident of his period of military service.   

2.  The veteran is not shown to have current disability of 
either ankle due to any stress fracture or other event or 
incident of his period of military service.   



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a bilateral hip 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  The veteran is not shown to have a bilateral ankle 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application. Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled. 38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at two hearings.  

Further, by the September 2004 Statement of the Case, an 
April 2004 letter, and the March 2005 Supplemental Statements 
of the Case, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded VA examinations and a 
personal hearing. Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  

Although an appellant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one that requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

In this case, the Board reviewed the evidence in its entirety 
and found no factual basis on which to grant service 
connection for the claimed conditions of the hips or ankles.  

The veteran has testified that he has pain and arthritis in 
his hips and ankles due to stress fractures sustained in 
service.  

A careful review of the service medical records shows an 
August 1985 narrative summary of the veteran's 
hospitalization for bilateral knee and ankle pain.  The 
veteran reported complaints of bilateral knee pain prior to 
enlistment that was aggravated by prolonged sitting, running 
or stair climbing.  

A bone scan revealed findings that were consistent with 
stress fractures within the inferior portions of both 
patellae.  Stress periosteal reaction was also present at 
both medial tibial plateaus with mild stress reactions along 
both medial femoral condyles.  Marked stress reaction was 
present in both feet, suggestive of severe stress reaction 
versus stress fracture.  

The examiner's diagnoses included those of subluxing 
patellae, bilaterally, existed prior to service; bilateral 
inferior pole patellae stress fractures secondary to the 
patellae and aggravated by active duty.  Stress reactions of 
the bilateral medial tibial plateaus, femoral condyles were 
diagnosed.  The examiner noted that stress fractures of the 
feet had resolved.  

In a Physical Evaluation Board report dated in January 1986, 
the veteran was noted to have had bilateral stress reactions 
and stress fractures of the lower extremities.  Those 
conditions were reported to have existed prior to service and 
were service aggravated, rated with minimal impairment.  The 
veteran was recommended for separation from service.  

On VA special orthopedic examination dated in August 1986, 
the examiner noted that the veteran chief complaints were 
those of pain in the hips, knees and ankles.  The examiner 
opined that the complaints were not indicative of stress 
fractures but rather post-traumatic arthritis and swelling of 
the affected joints.  

On examination, the joints appeared normal with normal 
configuration, range of active and passive motion.  The 
examiner observed no swelling, synovial edema, articular 
effusion, crepitus, neurovascular deficit or muscular 
wasting.  The X-ray studies of the knees and ankles showed no 
evidence of old or new fractures or dislocations.    

On VA examination in May 1987, the examiner noted the 
veteran's complaints of having severe pain in the lower 
extremities that developed during active duty service.  
During that time, it was discovered that the veteran had 
questionable stress fractures in the hips, knees and ankles.  

The veteran reported current symptoms of constant, severe 
pain in the ankles and knees.  An examination of the lower 
extremities revealed normal hips, a normal left ankle, 
painful knees and painful right ankle.  

The X-ray studies of the bilateral ankles dated in June 1987 
reflect no evidence of stress fracture or other 
osteoarthritic changes.  Both ankles showed small osteophytes 
but no other bony or soft tissue abnormalities.  A bone scan 
of the whole body dated in June 1987 reflects no evidence of 
stress fractures.  

In a rating decision of May 1987, the RO granted service 
connection for a right knee and leg condition and for a left 
knee and leg condition.  

On VA examination in November 1996, the veteran's chief 
complaints included pain in the lower extremities with more 
pain in the right knee and bilateral ankles.  

On examination, the veteran had pain-free range of motion in 
the hips.  The right ankle was noted to be diffusely tender 
over the medial and lateral malleolus and the distal aspect 
of the medial and right tibia.  The left ankle was noted to 
be minimally tender to palpation over the medial malleolus.  

Both lower extremities were found to be neurovascularly 
intact.  The examiner's diagnostic impression was that of 
"status post apparently multiple stress fractures."  The X-
ray studies of the bilateral hips, femurs, tibias and fibulas 
showed no abnormalities.  

On VA examination in January 1997, the veteran was noted to 
have a history of multiple stress fractures during active 
duty service.  On examination, the veteran had normal, 
nontender feet.  He had no subtalar motion of either foot but 
had good tibiotalar motion of 10 degrees of dorsiflexion and 
40 degrees of plantar flexion with normal gait.  
The examiner's diagnosis was that of status post multiple 
stress fractures of both feet with no residual discomfort.  
The X-ray studies of the hips, femurs, tibias and fibulas 
showed no abnormalities.  The X-ray studies of the feet 
showed minimal degenerative changes with possible bony tarsal 
coalition between the calcaneous and navicular.  

On VA examination in May 1999, the examiner noted the in-
service diagnosis of inferior patella stress fracture with 
hospitalization in December 1985.  The examiner's impression 
was that the veteran was status post stress fractures 
confirmed by in-service x-rays in the inferior pole of the 
patella and questionable in the hind feet.  

The examiner opined that the veteran's diminished range of 
motion in the hind foot might be indicative of a previous 
stress fracture in the calcaneous involving the subtalar 
joint.  

The X-ray studies of right ankle showed no acute injury, 
joint incongruity, significant arthritic change or soft 
tissue abnormality.  The X-ray study of the left ankle showed 
an ununited medial malleolar fracture but no additional 
abnormality.  

In a rating decision of August 1999, the RO assigned separate 
10 percent ratings for each service-connected disability.  

On VA examination in September 2004, the veteran was noted to 
have shown no residual deficit or deformity from multiple, 
in-service stress fractures.  The examiner noted the 
veteran's narrative history that, during his basic training, 
he was diagnosed with stress fractures of his hips and feet.  
Also noted was a post-service left ankle fracture that 
occurred in 1994.  

The Board reviewed the veteran's VA orthopedic records dated 
from 1994 to 2005 reflect the veteran's complaints of pain.  
With regard to his claimed bilateral hip and ankle condition, 
the Board notes that, in March 1997, the veteran's hips were 
"okay" but he had pain in both ankles with any activity.  
The bulk of the orthopedic treatment records pertained to the 
veteran's left knee problems.  

In March 2005, the veteran was noted to have back and ankle 
problems since active duty with no distinct trauma or relief 
from pain medications.  The veteran was diagnosed with pes 
planus and lumbar strain.  

With respect to the veteran's claimed disability of the hips 
and ankles, the Board concludes that service connection must 
be denied.  38 C.F.R. § 3.303.  

In order for service connection to be granted, the evidence 
must demonstrate the presence of a current disability.  See, 
e.g., Degmetich, supra.  

In this regard, the Board relies on the opinion provided on 
September 2004 VA orthopedic examination.  The VA examiner 
diagnosed history of traumatic injury to the legs secondary 
to stress fractures during basic training and history and a 
non-service-connected injury to his ankle.  

The examiner found pain-free, limited range of motion in the 
hips with no groin pain.  In the ankles, the examiner noted 
pain on plantar flexion with mild tenderness, bilaterally.   

The X-ray studies of the hips revealed no evidence of 
degenerative joint disease, but showed significant osteopenia 
(the presence of less than normal amount of bone) in the 
right hip with much less severe osteopenia in the left.  

The X-ray studies of the ankles showed mild spurring and 
right side malleolar nonunion.  The examiner, however, found 
no evidence of residual deficit or deformity secondary to 
stress fractures sustained in service.  

Based on the foregoing, the Board finds that the veteran 
suffers from no demonstrable disability of the hips or 
ankles.  Due to the lack of present disability, service 
connection is denied.  38 C.F.R. § 3.303.  

Furthermore, pain alone is not a disability for which service 
connection can be granted.  See Sanchez-Benitez, supra.  In 
this regard, the Board notes that the veteran's medical 
records dated from 1985 to the present reflect no diagnosed 
condition of the ankles or hips.  

Other than the veteran's subjective complaints of pain, the 
x-ray studies of the hips have consistently shown no 
arthritis or residual disability due to stress fractures or 
other injury in service.  

While there is some x-ray evidence of degenerative changes in 
the feet, there was no competent evidence of any arthritis or 
other disability of either ankles that has been attributed to 
service.  Therefore, based on its review of the record, the 
Board finds that service connection for claimed hip or ankle 
disability cannot be granted.  Id.  

While the Board does not doubt the veteran's sincere belief 
that his bilateral hip and ankle pain are related to injuries 
suffered during his active service, it is now well 
established that a layperson without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as the cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) ["competent medical evidence" means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

As the preponderance of the evidence is against the veteran's 
claims, service connection is not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claims.  




ORDER

Service connection for a bilateral hip condition is denied.  

Service connection for a bilateral ankle condition is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


